Petition for an investigation of the City Court of Buffalo under section 132 of the Code of Criminal Procedure granted and Honorable Charles B. Sears, Official Referee of the Court of Appeals of the State of New York, appointed referee to conduct such investigation and to report the proceedings to this court with his findings and recommendations, and the Bar Association of Erie County, through its City Court Committee, directed to prosecute the investigation and present the evidence before the Honorable Charles B. Sears as referee. Memorandum: Since the Bar Association of Erie County, through its City Court Committee, has recently conducted a partial investigation of the City Court of Buffalo, such City Court Committee should be well qualified to' prosecute the investigation of said court and the judges thereof before the referee. Under the circumstances the appointment of the Bar Association to prosecute the investigation and to present the evidence before the referee should serve to promote the ends of justice and avoid delay, expense and duplication of effort. All concur. Present—Cunningham, P. J., Taylor, Dowling, Harris and McCurn, JJ.